In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-035 CV

____________________


IN RE UTICA LLOYDS OF TEXAS, UTICA NATIONAL

INSURANCE COMPANY, UTICA MUTUAL INSURANCE COMPANY,

GAB ROBINS NORTH AMERICA, AND HERITAGE CLAIMS, INC.




Original Proceeding



MEMORANDUM OPINION (1)
	Utica Lloyds of Texas, Utica National Insurance Company, Utica Mutual Insurance
Company, GAB Robins North America, and Heritage Claims, Inc., seek a writ of
mandamus to compel the trial judge to vacate an order that requires Relators to retrieve
and return all copies of an attorney-client communication and to identify all parties who
received a copy of that communication.  Relators allege that the attorney-client privilege
was waived by the real party in interest, Oak Ridge Baptist Church, through voluntary
disclosure  to a church member.  After reviewing the petition and record, we conclude that
the Relators have not shown that appeal is not an adequate remedy. See Street v. Second
Court of Appeals, 715 S.W.2d 638, 639-40 (Tex. 1986). Mandamus will issue only to
correct a clear abuse of discretion or violation of a duty imposed by law when that abuse
cannot be remedied by appeal.  Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272
(Tex.1992); Walker v. Packer, 827 S.W.2d 833, 839 (Tex.1992).   
	Relators' emergency motion for temporary relief is denied.  The petition for writ
of mandamus, filed January 23, 2004, is denied.
	WRIT DENIED.
									PER CURIAM
Opinion Delivered January 26, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.